Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                          April 7, 2020




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                        DIVISION II
 MANDON FOLEY, a married man,                                       No. 50922-9-II

                               Appellant,

        v.

 JIM BAYS HOMES, LLC, a Washington state                     UNPUBLISHED OPINION
 limited liability company,

                               Respondent,

 AUSTIN SUMMERS, LLC, a Washington
 state limited liability company; and LEXON
 INSURANCE COMPANY, Bond No.
 9817383, a Washington state insurer,

                               Defendants.

       CRUSER, J. — Mandon Foley appeals an award of attorney fees and costs to Jim Bays

Homes LLC as the prevailing party on Foley’s claim under the “Registration of Contractors Act”

(registration act), ch. 18.27 RCW. Foley argues that the trial court erred when it awarded attorney

fees and costs to Bays pursuant to RCW 18.27.040(6) because he did not allege a breach of a

residential construction contract. Foley also appeals the trial court’s order granting summary

dismissal of his claim against Bays’ contractor’s bond and the surety that issued the bond because,
No. 50922-9-II


he argues, the registration act provides a mechanism for members of the public to recover against

a contractor’s surety bond.

         We affirm the summary dismissal of Foley’s claim pursuant to the registration act against

Bays’ bond and the issuing surety. However, we reverse the trial court’s order on attorney fees

and costs to Bays because Foley did not allege a breach of a residential construction contract.

         Thus, we affirm in part and reverse in part.

                                               FACTS

         Foley and Austin Summers LLC1 owned neighboring properties in Puyallup, Washington.

In 2015, Summers hired Bays, a licensed contractor, to construct a single-family home on its

property. Bays obtained a bond as required by RCW 18.27.040(1) from Lexon Insurance

Company.

         In January 2016, Foley served Summers and Bays with an unfiled complaint seeking

damages by asserting trespass and timber trespass claims. Foley alleged that Bays entered his

property and unlawfully cut and removed his trees in June 2015. Foley’s complaint did not contain

a breach of contract claim or allege that Foley entered into a contract with Summers or Bays. Foley

also brought a cause of action under RCW 18.27.040(3) against Lexon as the surety that issued

Bays’ contractor’s registration bond.2




1
    Austin Summers LLC is not a party to this appeal.
2
 Bays was contractually obligated to defend Lexon from any claims brought against the bond and
was responsible for attorney fees incurred by Lexon pursuant to an indemnity agreement.


                                                  2
No. 50922-9-II


          In March 2016, Foley filed his complaint. Foley did not serve the issuing surety or the

Department of Labor and Industries (L&I) with copies of the summons and complaint, as required

by RCW 18.27.040(3), until March 2017.

          Bays moved to dismiss Foley’s claim against its bond and the issuing surety pursuant to

CR 12(b)(6). In its motion, Bays argued that Foley was not in the class of persons intended to be

protected by the registration act because Foley did not have a contractual agreement with Bays.

Bays also sought attorney fees and costs under RCW 4.84.1853 and sanctions under CR 11.4

          In response to the motion, Foley argued that as a member of the public, he was entitled to

the registration act’s protections even in the absence of a contractual agreement. Alternatively,

Foley’s counsel argued that Foley did, in fact, have a verbal contract with Bays. The relevant

colloquy is as follows:

                  THE COURT: Who did your client contract with, anyone?
                  [Foley]: My client did not contract with anyone except for and to the extent
          that the client -- or the Court is inclined to require my client to have a contract.


3
    RCW 4.84.185 states in relevant part,
        In any civil action, the court having jurisdiction may, upon written findings by the
        judge that the action was . . . frivolous and advanced without reasonable cause,
        require the nonprevailing party to pay the prevailing party the reasonable expenses,
        including fees of attorneys, incurred in opposing such action . . . or defense.
4
    CR 11(a) states in relevant part,
         Every pleading, motion, and legal memorandum of a party represented by an
         attorney shall be dated and signed by at least one attorney of record in the attorney’s
         individual name. . . . The signature of a party or of an attorney constitutes a
         certificate by the party or attorney that the party or attorney has read the pleading,
         motion, or legal memorandum, and that to the best of the party’s or attorney’s
         knowledge, information, and belief, formed after an inquiry reasonable under the
         circumstances: (1) it is well grounded in fact; (2) is warranted by existing law or a
         good faith argument for the extension, modification, or reversal of existing law or
         the establishment of new law.


                                                    3
No. 50922-9-II


                THE COURT: No, I’m not asking that. I asked: Did your client contract
        with anyone? A straightforward question.
                [Foley]: Yeah, I don’t think that my client contracted with Mr. Bays to do
        any work, but I will say --
                ....
                [Foley]: that if you look at the verified Complaint -- and it doesn’t specify
        this, but I’ll represent to the Court that when it’s referenced to the Court that, “based
        upon prior communications,” . . . “with Mr. Bays,” my understanding is that they
        specifically had a conversation about these trees and that Mr. Bays asked if he could
        clear them. Mr. Foley said, “No.” You know, whether or not that constitutes a
        verbal contract to not do something, you know, I think, is something that the Court
        -- it’s not to be decided today, but it’s something the Court should take into
        consideration in terms of, you know, this contractual requirement.

Clerk’s Papers (CP) at 169-70. Foley also stated,

               [Foley]: My reasoning for stating that is even to the extent the Court would
        require a contract, obviously, there’s some type of verbal or written contract
        between us and Summers and Jim Bays Homes, LLC -- that’s where the work was
        being done.
Id. at 170.

        The trial court granted Bays’ motion to dismiss. However, the trial court denied Bays’

request for fees and costs under RCW 4.84.185 and its request for sanctions under CR 11. Bays

then moved for fees and costs pursuant to RCW 18.27.040(6) of the registration act. RCW

18.27.040(6) provides in part,

        The prevailing party in an action filed under this section against the contractor and
        contractor’s bond or deposit, for breach of contract by a party to the construction
        contract involving a residential homeowner, is entitled to costs, interest, and
        reasonable attorneys’ fees.

        Bays argued that it was entitled to fees and costs as the “prevailing party” on Foley’s bond

claim because Foley necessarily brought his bond claim as a residential homeowner. CP at 145-

48. Bays claimed that Foley brought his claim as a residential homeowner because he commenced

his suit against Bays’ surety within the statute of limitations period allotted for residential


                                                   4
No. 50922-9-II


homeowners.5 Bays also cited to Foley’s counsel’s claim during argument on Bays’ motion to

dismiss that Foley had an oral contract with Bays that provided the basis for his claim under the

registration act.

        In response to Bays’ motion for fees pursuant to RCW 18.27.040(6) of the registration act,

Foley argued that Bays was not entitled to fees under the plain language of the statute because

Foley’s complaint did not allege a breach of contract claim, Foley did not enter into a construction

contract with Bays, and the trial court previously determined that Foley was not a member of the

class of persons intended to be protected under the registration act. The trial court found that Foley

brought an action under RCW 18.27.040(3) and, “as the prevailing party, [Bays] is entitled to

attorney fees” under RCW 18.27.040(6). Verbatim Report of Proceedings at 17 (June 16, 2017).

The trial court entered an order for an award for attorney fees and costs pursuant to RCW

18.27.040(6) on August 11, 2017.

        Foley moved for revision of the “Judgment for Attorney’s Fees and Costs so that [it is]

entered as in the form of an order” pursuant to CR 54.6 CP at 296. Bays also moved to amend the


5
  An action against a bond brought by a residential homeowner for breach of a construction contract
is subject to a two-year statute of limitations. RCW 18.27.040(3). An action against a bond
brought by any other authorized party is subject to a one-year statute of limitations. RCW
18.27.040(3).
6
  CR 54(a)(1) states the following:
        A judgment is the final determination of the rights of the parties in the action and
        includes any decree and order from which an appeal lies. A judgment shall be in
        writing and signed by the judge and filed forthwith as provided in rule 58.
        CR 54(b) provides that when an action presents multiple claims or parties, the court may
enter a final judgment as to one or more, but not all, of the claims or parties if directed by a party
and if the court determines “that there is no just reason for delay.” The court must support its
determination by written findings. CR 54(b). A trial court order or decision as to one or more,
but not all, of the claims or parties may also be revised to add written findings “that there is no
just reason for delay” before the entry of a judgment as to all claims and all parties. CR 54(b).
                                                  5
No. 50922-9-II


order on fees pursuant to CR 54(b). The trial court denied Foley’s motion for revision, but

amended the order on fees pursuant to CR 54(b).

          The trial court entered its amended order for an award of attorney fees and costs pursuant

to RCW 18.27.040(6) of the registration act. The court found that Bays was the prevailing party

on Foley’s bond claim, and that Foley’s claim against Bays’ bond and the issuing surety was a

separate and distinct action and appropriately segregated from Foley’s remaining claims. The

court also found that there was no reason for delaying the entry of the order as a final judgment.

          Foley appeals the trial court’s order dismissing his bond claim and the trial court’s amended

order on fees.

                                             DISCUSSION

                                 Ⅰ. RCW 18.27.040(3) “BOND CLAIM”

          Foley argues that the trial court erred when it dismissed his claim against Bays’ registration

bond and the issuing surety under RCW 18.27.040(3) of the registration act and, although not

designated in his notice of appeal, the order of dismissal is properly before us pursuant to RAP

2.4(b).

          We hold that the order summarily dismissing Foley’s claim against Bays’ bond and the

issuing surety is properly before us, and the trial court properly dismissed Foley’s claim and the

issuing surety under RCW 18.27.040(3).




                                                    6
No. 50922-9-II


A. REVIEWABILITY OF THE TRIAL COURT’S ORDER

       Relying on RAP 2.4(b), Foley argues that we should review the trial court’s order of

summary dismissal even though it was not designated in his notice of appeal.7 We agree.

       RAP 2.4(b) provides that

       [t]he appellate court will review a trial court order or ruling not designated in the
       notice, including an appealable order, if (1) the order or ruling prejudicially affects
       the decision designated in the notice, and (2) the order is entered, or the ruling is
       made, before the appellate court accepts review. A timely notice of appeal of a trial
       court decision relating to attorney fees and costs does not bring up for review a
       decision previously entered in the action that is otherwise appealable under rule
       2.2(a) unless a timely notice of appeal has been filed to seek review of the previous
       decision.

       A previous order prejudicially affects an order designated in a notice of appeal if the order

appealed “‘must stand or fall based on the findings and conclusions the trial court entered in

support of the’” previous order. Right-Price Recreation, LLC v. Connells Prairie Cmty. Council,

146 Wash. 2d 370, 379, 46 P.3d 789 (2002) (quoting Franz v. Lance, 119 Wash. 2d 780, 782, 836 P.2d
832 (1992)). In other words, the order appealed would not have occurred but for the previous

order. Id. at 380.

       Here, Foley appealed the trial court’s amended order granting fees and costs to Bays. The

trial court granted fees and costs pursuant to RCW 18.27.040(6) of the registration act based on

the court’s previous dismissal of Foley’s claim against Bays’s bond and the issuing surety from

the action. The trial court found that Bays was the prevailing party on the bond claim, which was

relayed in the previous undesignated order and formed the basis for granting fees. Accordingly,


7
 Foley never moved to amend the trial court’s order summarily dismissing his claim into a final,
appealable order under CR 54(b). Thus, Foley never filed a notice of appeal pertaining to the trial
court’s order summarily dismissing his claim.


                                                 7
No. 50922-9-II


the order dismissing Foley’s bond claim and the issuing surety prejudicially affected the order

granting fees, and the order granting fees cannot be decided without first considering the merits of

the order dismissing the bond claim.

       Bays argues that under RAP 2.4(b), Foley’s timely appeal of the trial court’s amended order

on fees did not bring up the order of dismissal as an “otherwise appealable order.” Bays relies on

Carrara, LLC v. Ron & E Enterprises, Inc., which similarly involved an appeal of an order granting

attorney fees and costs. 137 Wash. App. 822, 824-25, 155 P.3d 161 (2007). However, in Carrara,

the order granting fees and costs was entered after the entry of a final judgment dismissing all

claims against all parties in compliance with CR 54(b). Id. at 824-25.

       Here, the trial court’s order dismissing Foley’s claim against Bays’ bond and the issuing

surety was not a final judgment because it did not comply with CR 54(b) and RAP 2.2(d).8 RAP

2.4(b). The order of dismissal did not resolve the remaining trespass and timber trespass claims

against Bays and Summers and was not supported by written findings that there was no just reason

for delay as required by CR 54(b). Because it did not comply with CR 54(b)’s requirements and

did not resolve all claims before the trial court, the order of dismissal was not an otherwise

appealable final order and Carrara does not control. Accordingly, we accept review of the trial

court’s order dismissing Foley’s claim against Bays’ bond and the issuing surety.



8
 RAP 2.2(d) provides, in relevant part,
      In any case with multiple parties or multiple claims for relief, or in a criminal case
      with multiple counts, an appeal may be taken from a final judgment that does not
      dispose of all the claims or counts as to all the parties, but only after an express
      direction by the trial court for entry of judgment and an express determination in
      the judgment, supported by written findings, that there is no just reason for delay.
(Emphasis added.)


                                                 8
No. 50922-9-II


B. RCW 18.27.040(3)

       Foley argues that the trial court erred when dismissing his claim against Bays’ registration

bond and the issuing surety under RCW 18.27.040(3) because he is within the class of persons

protected by the registration act. Foley argues that due to its remedial nature, the statute should be

“liberally construed” to protect members of the public, like Foley. Appellant’s Opening Br. at 21.

We disagree.

       1.      LEGAL PRINCIPLES

       Here, when considering Bays’ motion to dismiss pursuant to CR 12(b)(6), the trial court

considered materials outside of the pleadings. Under CR 12(b)(6), a defendant may move to

dismiss where a plaintiff’s pleadings do not state a claim for which relief can be granted. However,

if the court considers matters outside of the pleadings when deciding a dispositive motion under

CR 12(6), the motion must be treated as one for summary judgment pursuant to CR 56. CR

12(b)(7); Berst v. Snohomish County, 114 Wash. App. 245, 251, 57 P.3d 273 (2002). Accordingly,

we review the motion under summary judgment standards. Berst, 114 Wash. App. at 251.

       We review summary judgments de novo. Specialty Asphalt & Constr., LLC v. Lincoln

County, 191 Wash. 2d 182, 191, 421 P.3d 925 (2018). The moving party is entitled to summary

judgment as a matter of law “when there is no genuine issue as to any material fact.” Id. We

construe all facts and inferences in favor of the nonmoving party to determine whether an issue of

material fact exists. Ranger Ins. Co. v. Pierce County, 164 Wash. 2d 545, 552, 192 P.3d 886 (2008).

“A genuine issue of material fact exists where reasonable minds could differ on the facts

controlling the outcome of the litigation.” Id.




                                                  9
No. 50922-9-II


       We review questions of law de novo. Blueberry Place Homeowners Ass’n v. Northward

Homes, Inc., 126 Wash. App. 352, 358, 110 P.3d 1145 (2005). Statutory interpretation is a question

of law. Cosmopolitan Eng’g Grp., Inc. v. Ondeo Degremont, Inc., 159 Wash. 2d 292, 298, 149 P.3d
666 (2006). “Our purpose when interpreting a statute is to ‘discern and implement the intent of

the legislature.’” Id. (internal quotation marks omitted) (quoting City of Olympia v. Drebick, 156
Wash. 2d 289, 295, 126 P.3d 802 (2006)). Where the meaning of a statute is plain on its face, the

court “must give effect to that plain meaning as an expression of legislative intent.” Id. In

discerning the plain meaning of a provision, a reviewing court considers “the context of the entire

act as well as any ‘related statutes which disclose legislative intent about the provision in

question.’” Jametsky v. Olsen, 179 Wash. 2d 756, 762, 317 P.3d 1003 (2014) (quoting Dep’t of

Ecology v. Campbell & Gwinn, LLC, 146 Wash. 2d 1, 11, 43 P.3d 4 (2002)). When a statute is

ambiguous, we resort to aids of construction, including legislative history. Cosmopolitan Eng’g

Grp., 159 Wash. 2d at 299.

       Here, the issue on appeal is whether, as a matter of law, the trial court erred when ruling

Foley was statutorily prohibited from bringing a claim against Bays’ bond and the issuing surety

pursuant to RCW 18.27.040(3) of the registration act.

       2.      PERSONS PROTECTED UNDER THE REGISTRATION ACT

       The registration act requires every contractor in the State of Washington to register with

L&I a surety bond issued by a surety insurer. RCW 18.27.010(2), .020(1), .040(1). The purpose

of the act is to “afford protection to the public including all persons, firms, and corporations

furnishing labor, materials, or equipment to a contractor from unreliable, fraudulent, financially




                                                10
No. 50922-9-II


irresponsible, or incompetent contractors.” RCW 18.27.140. The bond must be conditioned so

that the contractor

          will pay all persons performing labor, including employee benefits, for the
          contractor, will pay all taxes and contributions due to the state of Washington, and
          will pay all persons furnishing material or renting or supplying equipment to the
          contractor and will pay all amounts that may be adjudged against the contractor by
          reason of breach of contract including improper work in the conduct of the
          contracting business.

RCW 18.27.040(1) (emphasis added). Clearly, “an action against the bond must also necessarily

claim that a contractor breached a contract or failed to pay.” Cosmopolitan Eng’g Grp., 159 Wash. 2d

at 300.

          3.     THE TRIAL COURT PROPERLY DISMISSED FOLEY’S BOND CLAIM

          Foley argues that the trial court erred when it concluded that he could not bring a claim

against Bays’ bond under the registration act because the act is a remedial consumer protection

statute and should be “liberally construed in favor of those parties, e.g. consumers, they are

intended to protect.” Appellant’s Opening Br. at 20. Foley cites to Jametsky in support of his

position. 179 Wash. 2d at 762. Although Jametsky supports his statement that we construe consumer

protection statutes liberally, the court stated in Jametsky that we must construe the statutes “in

accordance with the legislative purpose behind them” and “in favor of the consumer they aim to

protect.” Id. at 763, 765 (emphasis added). RCW 18.27.350, which specifically addresses the

Consumer Protection Act, ch. 19.86 RCW, states that “consumers of this state have a right to be

protected from unfair or deceptive acts or practices when they enter into contracts with

contractors.” (Emphasis added.) Even if the registration act is construed liberally, the plain

language does not contemplate protecting a plaintiff that has not entered into a contract with the

defendant, a bonded contractor.

                                                  11
No. 50922-9-II


        Foley next argues that he should be protected by the registration act because the

“[l]egislature is clear in that the purpose of requiring contractors to register is to protect the public”

from “‘unreliable, fraudulent, financially irresponsible, or incompetent contractors.’” Appellant’s

Opening Br. at 21 (boldface omitted) (quoting RCW 18.27.140). However, the purpose is fulfilled

by limiting suits against a contractor and a contractor’s bond for breach of contract claims when a

contractor breaches a contract or fails to pay. See Cosmopolitan Eng’g Grp., 159 Wash. 2d at 300-

01 (differentiating between actions against a contractor and actions against the contractor’s bond).

Additionally, regardless of the general purpose of the registration act, RCW 18.27.040(1) states

that the bond must be conditioned to pay “all persons performing labor . . . for the contractor, . . .

furnishing material or renting or supplying equipment to the contractor and will pay all amounts

that may be adjudged against the contractor by reason of breach of contract including improper

work in the conduct of the contracting business.”

        Foley also relies on Stewart v. Hammond, 78 Wash. 2d 216, 471 P.2d 90 (1970), in support

of his argument that we should construe the registration act to protect members of the public that

do not contract with a contractor. However, Foley’s reliance is misplaced because Stewart

involves a breach of construction contract claim where the contractor failed to register a bond

pursuant to the registration act. Id. at 218. Therefore, Stewart does not apply to the present case.

        “While contractor registration in general, and bond requirements in particular, are

obviously intended to protect the public from irresponsible contractors, this purpose should not

necessarily be used to extend the protections beyond the mechanisms expressly provided for in the

relevant statute.” Cosmopolitan Eng’g Grp., 159 Wash. 2d at 302. The trial court did not err by

giving effect to the plain meaning of RCW 18.27.040(3) and dismissing Foley’s claim. We affirm


                                                   12
No. 50922-9-II


the trial court’s summary dismissal and hold that the plain meaning of RCW 18.27.040(3) does

not afford protections to members of the public who do not enter into contracts with contractors

pursuant to the registration act.

                       Ⅱ. ATTORNEY FEES PURSUANT TO RCW 18.27.040(6)

        Foley argues that the trial court erred in awarding attorney fees and costs to Bays under

RCW 18.27.040(6) of the registration act when (1) Foley’s complaint did not allege breach of a

construction contract, (2) the parties agreed that they never had privity of contract, and (3) the trial

court found that Foley was not a member of persons to be protected under the registration act.

        Bays counters that the trial court did not err in awarding attorney fees and costs under RCW

18.27.040(6) because Foley (1) brought a claim against a contractor’s bond and (2) alleged that

the parties entered into a contract during oral argument.9

        We agree with Foley and hold that the trial court improperly awarded fees and costs under

RCW 18.27.040(6).

        The general rule that a party in a civil action will pay its own attorney fees and costs can

be modified by contract, statute, or a recognized ground in equity. Cosmopolitan Eng’g Grp., 159
Wash. 2d at 296-97. The registration act modifies the civil rule by providing an attorney fee and cost

provision:




9
  Bays also seems to argue that the trial court abused its discretion when it denied Bays’ motion
for reconsideration, specifically Bays’ request for sanctions under CR 11 and RCW 4.84.185. We
decline to review Bays’ alleged error because Bays is not the appellant and did not seek a timely
review of the trial court’s decision. RAP 2.4(a).


                                                  13
No. 50922-9-II


       The prevailing party in an action filed under this section against the contractor and
       contractor’s bond or deposit, for breach of contract by a party to the construction
       contract involving a residential homeowner, is entitled to costs, interest, and
       reasonable attorneys’ fees.

RCW 18.27.040(6).

       Here, Bays prevailed on Foley’s claim filed under RCW 18.27.040(3) against Bays’ bond

and the issuing surety. Therefore, under RCW 18.27.040(6), Bays is the “prevailing party in an

action filed under this section against the contractor and contractor’s bond or deposit.”

       However, Foley’s verified complaint did not allege breach of contract. Instead, he alleged

a cause of action under RCW 18.27.040(3) and claimed that he is within the class of persons

intended to be protected by the registration act. Furthermore, even if we consider Foley’s assertion

made during oral argument that the parties had an oral contract, Bays still cannot show that the

oral contract was a construction contract.10

       As stated above, we “must give effect to [the] plain meaning as an expression of legislative

intent.” Cosmopolitan Eng’g Grp., 159 Wash. 2d at 298. The scope of the attorney fees provision is

clearly and specifically limited to suits for “breach of contract by a party to the construction




10
   Bays also argues that it is entitled to fees under RCW 18.27.040(6) because Foley pleaded his
claim within the statute of limitations period reserved for only residential homeowners as defined
by RCW 18.27.010(10). Under RCW 18.27.040(3), a residential homeowner claiming breach of
a construction contract must commence the action within two years of the alleged wrongdoing.
Any other authorized party must commence an action within one year of the alleged wrongdoing.
RCW 18.27.040(3). Foley pleaded his claim over one year after the claimed wrongdoing.
However, we do not infer actions based on the timing of which a party files a complaint.


                                                14
No. 50922-9-II


contract.” RCW 18.27.040(6) (emphasis added). Here, although Bays was the prevailing party in

an action filed under RCW 18.27.040(3), Foley did not allege a breach of a construction contract.

Therefore, we hold that the trial court erred in granting attorney fees and costs under RCW

18.27.040(6).11

                                  V. ATTORNEY FEES ON APPEAL

       Foley argues that he is entitled to attorney fees and costs on appeal under RCW

18.27.040(6) despite having argued throughout this appeal that he did not bring a claim that entitled

either party to attorney fees under this section. Under RAP 18.1, a party may recover attorney fees

and expenses on appeal if an applicable law grants that right. We deny Foley’s request because

he was not a party to a construction contract as required by RCW 18.27.040(6).

                                          CONCLUSION

       We hold that Foley fails to show that the trial court erred when it summarily dismissed his

claim against Bays’ registration bond and the issuing surety, Lexon. We also hold that the trial

court improperly awarded attorney fees and costs to Bays under RCW 18.27.040(6) and deny

Foley’s request for fees on appeal.




11
   Because we hold that the trial court improperly awarded fees, we do not address Foley’s
remaining claims that (1) the trial court abused its discretion in awarding fees because Bays waived
his fee argument pursuant to ch. 18.27 RCW, (2) the trial court awarded an unreasonable amount
of attorney fees, and (3) the trial court erred in certifying the amended order on fees pursuant to
CR 54(b).
                                                 15
No. 50922-9-II


        We affirm in part and reverse in part.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                      CRUSER, J.
 We concur:



 WORSWICK, P.J.




 MELNICK, J.




                                                 16